Citation Nr: 1400647	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to a compensable initial disability rating for osteoarthritis of the right knee. 

3.  Entitlement to a compensable initial disability rating for osteoarthritis of the left knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the cervical spine.

5.  Entitlement to a compensable initial disability rating for degenerative disc disease of the lumbar spine with compression fractures and thoracic spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Veresink, Patricia


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2001.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Waco, Texas VA Regional Office (RO).

The issues of entitlement to service connection for a bilateral foot disability, entitlement to an initial compensable disability rating for degenerative joint disease of the cervical spine, and entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine with compression fractures and of the thoracic spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the grant of service connection, the right knee has manifested with pain and limitation of motion.  

2.  Since the grant of service connection, the left knee has manifested with pain and limitation of motion.  

CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for osteoarthritis of the right knee are met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DC 5003, 5260 (2012).

2.  The criteria for an initial 10 percent disability rating for osteoarthritis of the left knee are met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.71a, DC 5003, 5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board decision below constitutes a total grant of benefits sought on appeal.  In January 2012 testimony before the Board, the Veteran expressly limited his appeal of his right and left knee disability claims to separate 10 percent ratings for each knee.  Because the Board in the decision below grants the Veteran's claims for 10 percent disability ratings, the decision constitutes a total grant of benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

As the knee disabilities stem from the same factual basis, the Board will address them together.  In a May 2009 rating decision, the RO awarded service connection for a right and left knee osteoarthritis and assigned an initial noncompensable (0 percent) disability rating, pursuant to 38 C.F.R. § 4.71a, DC 5257.  The Veteran seeks a higher initial rating.

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2011).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

The evidence does not show limitation of motion to 45 degrees flexion or 10 degrees extension.  The April 2009 VA examination showed full range of motion from 0 to 140 degrees.  The examiner noted no additional limitation of motion due to pain, fatigue, incoordination, weakness, or lack of endurance upon three repetitions.  The evidence additionally does not show recurrent subluxation, lateral instability, ankylosis, or dislocation of the semilunar cartilage.  Based upon the lay and medical evidence of record, the Veteran is not entitled to a 10 percent rating under the diagnostic codes relating to the knee.  

The Board however notes that in light of Burton and the Veteran's competent and credible sworn testimony, in which he reported having painful motion with limitation of motion of his knees, together with the April 2009 VA examination report reflecting knee pain with aching and stiffness, separate 10 percent ratings are warranted for the Veteran's right and left knee disabilities.  As such, an initial rating of 10 percent is warranted for the Veteran's right and left knee disabilities for the entire appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As noted above, this satisfies the Veteran's appeal.

Further, the RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's knee disabilities are manifested by pain and limitation of motion.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of bilateral knee symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted total disability.  Rather, the veteran specifically noted in the January 2012 hearing that he was gainfully employed.  As such, the Veteran's entitlement to a TDIU need not be addressed further by the Board in this decision.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective March 31, 2008, 10 percent initial disability rating for osteoarthritis of the right knee is granted. 

Subject to the law and regulations governing payment of monetary benefits, effective March 31, 2008, 10 percent initial disability rating for osteoarthritis of the left knee is granted.


REMAND

During the January 2012 hearing, the Veteran reported that his cervical and thoracolumbar spine disabilities worsened since the most recent examination, which was conducted in April 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, those claims must be remanded.

Additionally, regarding the issue of entitlement to service connection for a bilateral foot disability, the Veteran asserts that he has a current foot disability that is caused by service.  He stated that he is being treated by a podiatrist, records from which have not been associated with the claims file.  The Veteran also states that service treatment records from May 1986 through 1992 are missing from the claims file.  Finally, the Veteran also asserts that he has not been provided with a thorough examination regarding his feet.  As such, the Board finds that remand is necessary to obtain the outstanding records and to address the issue of service connection for the bilateral feet.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, manifestations and impairment stemming from his spine and feet injuries.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran to request a release of his podiatry records and any records from his Scott and White private treatment.  All attempts to obtain and associate any podiatry records with the claims file should be documented.  

3.  Attempt to obtain and associate with the claims file any outstanding service treatment records from May 1986 through 1992.  All attempts to obtain the records should be documented in the claims file.  

4.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded an orthopedic evaluation.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should report the following:

a).  Range of motion of the entire cervical-thoracolumbar spine in degrees using a goniometer; and any additional functional loss in flexion or extension due to pain, including during flare-ups, weakness, atrophy, excess fatigability, painful motion, or repetitive use, i.e. the extent of the Veteran's pain-free flexion and extension.  

b).  Determine whether the Veteran has any secondary effects of his spinal disability, to include radiculopathy of the upper or lower extremities and hips. 

c).  Determine whether it is at least as likely as not that the Veteran has a current right or left foot disability that is causally related to service.  The examiner must specifically consider the impact of the Veteran's in-service trauma due to parachuting.  

The examiner should provide a complete rationale for all opinions provided.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


